                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION


UNITED STATES OF AMERICA,                        )       CASE NO. 4:19 CR 623
                                                 )
         Plaintiff                               )       JUDGE SOLOMON OLIVER, JR.
                                                 )
    v.                                           )       ORDER ACCEPTING PLEA
                                                 )       AGREEMENT, JUDGMENT AND
TIMOTHY McKENNA,                                 )       REFERRAL TO U.S. PROBATION
                                                 )       OFFICE
      Defendant                                  )


           This case is before the Court on a Report and Recommendation filed by United States

Magistrate Judge William H. Baughman, Jr., regarding the change of plea hearing of Timothy

McKenna, which was referred to the Magistrate Judge with the consent of the parties.

           On October 17, 2019, the government filed a 6 count Indictment, charging

Defendant McKenna, with Mail Fraud, in violation of Title 18 U.S.C. § 1341. Defendant was

arraigned on October 31, 2019, and entered a plea of not guilty to counts 1-6 of the Indictment,

before Magistrate Judge Limbert. On January 9, 2020 Magistrate Judge Baughman received

Defendant McKenna’s plea of guilty to count 1-6 of the Indictment, and issued a Report and

Recommendation (“R&R”), concerning whether the plea should be accepted and a finding of guilty

entered.

           Neither party submitted objections to the Magistrate Judge’s R&R in the fourteen days after

it was issued.

           On de novo review of the record, the Magistrate Judge’s R&R is adopted. Defendant

McKenna is found to be competent to enter a plea and to understand his constitutional rights. He is

aware of the charges and of the consequences of entering a plea. There is an adequate factual basis
for the plea. The court finds the plea was entered knowingly, intelligently, and voluntarily. The plea

agreement is approved.

         Therefore, Defendant Timothy McKenna is adjudged guilty to counts 1-6 of the Indictment,

in violation of Title 18 U. S. C. Sections 1341. This matter was referred to the U. S. Probation

Department for the completion of a pre-sentence investigation and report. Sentencing will be on

April 29, 2020, at 11:00 a.m. in Courtroom 17A, Carl B. Stokes United States Court House, 801

West Superior Avenue, Cleveland, Ohio.

         IT IS SO ORDERED.

                                                   /s/SOLOMON OLIVER, JR.
                                                   UNITED STATES DISTRICT JUDGE
February 6, 2020
